DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest an integrated circuit device with limitation “wherein a percentage of oxygen content in the second material region exceeds a percentage of oxygen content in the first material region” along with other limitations of the claim.  
Regarding claim 9, the prior art of record does not disclose or fairly suggest an integrated circuit device with limitation “wherein a percentage of oxygen content in the second material region exceeds a percentage of oxygen content in the first material region” along with other limitations of the claim.  
Regarding claim 11, the prior art of record does not disclose or fairly suggest an integrated circuit device with limitation “wherein a material included in the second material layer has a higher oxygen content than a material included in the first material layer” along with other limitations of the claim.
The closest prior art of record are Machkaoutsan et al. (US 2016/0254261 A1), Lin et al. (US 2019/0165113 A1).
Fig. 8 of Machkaoutsan) including a p-type and an n-type devices, each has a plurality of spaced-apart nanowires as channels.  The p/n-type device has p/n-type work-function layers, respectively wrapping around the channels before the gate metal material is formed.  Lin teaches that the p-type work function has higher work function than the n-type work function material (see [0060]-[0061] of Lin).  However, neither Machakaoutsan nor Lin discloses that the second material layer (n-type work function) has higher oxygen content than the first material layer (p-type work function).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822